Citation Nr: 0608177	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-96 16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability on the basis of direct incurrence.  

2.  Entitlement to service connection for a left ankle 
disability claimed as secondary to service-connected 
disability.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
disability.

4.  Entitlement to an increased rating for status post left 
first metatarsophalangeal fusion, currently evaluated as 10 
percent disabling.  

5.  Entitlement to service connection for reflex sympathetic 
dystrophy of the left lower extremity, to include as 
secondary to service-connected disability.

6.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1978 until December 
1980.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from January 1996 and January 2003 rating decisions 
of the Regional Office (RO).  

In the rating decision dated in January 1996, the RO assigned 
a 100 percent evaluation pursuant to the provisions of 
38 C.F.R. § 4.30 (2003), for the period from May 2, 1995, 
through July 31, 1995 and reinstated the previously assigned 
10 percent schedular evaluation, effective August 1, 1995, 
for status postoperative left great toe disability.  By 
decision dated in February 2000, the Board, in pertinent 
part, denied the veteran's claim for an increased rating for 
his service-connected status post left first 
metatarsophalangeal fusion.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated November 16, 
2000, vacated that part of the Board's decision and granted a 
Joint Motion for Partial Remand and to Stay Further 
Proceedings (Joint Motion).  Thereafter, in March 2001 and 
August 2004, the Board remanded the veteran's claim for 
additional development of the record, consistent with the 
Joint Motion.

In a rating action dated in January 2003, the RO denied the 
veteran's claims for service connection for a left ankle 
disability, a left knee disability, a psychiatric disability 
and reflex sympathetic dystrophy of the left lower extremity, 
to include as secondary to service-connected disability.  The 
Board notes that by an unappealed rating decision dated in 
December 1994, the RO had previously denied service 
connection for a left ankle disability on a direct incurrence 
basis.  

The rating action dated in January 2003, also assigned a 
separate 10 percent evaluation for surgical scars of the left 
great toe associated with status post left first 
metatarsophalangeal fusion, effective October 1995.  In a 
Statement in Support of Claim dated in January 2003, the 
veteran indicated that he was satisfied with this evaluation.  
Accordingly, this decision is limited to the issues set forth 
on the cover page of this decision.

The Board further observes that, at the time of the February 
2000 Board decision, the issue of entitlement to service 
connection for a low back disability was denied.  That 
determination was left undisturbed by the November 2000 Court 
Order.  As such, that denial is final as set forth under 
38 U.S.C.A. § 7105 and therefore the low back claim is no 
longer in appellate status.  

The issues of entitlement to service connection for a 
psychiatric disability, to include as secondary to service-
connected disability, and entitlement to service connection 
for reflex sympathetic dystrophy of the left lower extremity, 
to include as secondary to service-connected disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1994 rating decision, service 
connection for a left ankle disability based on direct 
incurrence was denied.

2.  The evidence added to the record since the December 1994 
RO denial, when viewed by itself or in the context of the 
entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The competent evidence does not establish a current left 
ankle disability.

4.  The competent evidence does not establish a current left 
knee disability.

5.  Throughout the rating period on appeal, the veteran's 
status post left first metatarsophalangeal fusion has been 
manifested by complaints of left foot pain; objectively, the 
evidence reveals tenderness about the plantar aspect and 
dorsum of the left foot, and around the first 
metatarsophalangeal joint, and discomfort with range of 
motion of the left foot consistent with no more than 
moderately severe disability.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
left ankle disability based on direct incurrence is final.  
38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the December 1994 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
left ankle disability based on direct incurrence have not 
been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001); 38 C.F.R. § 3.159 (2005).

3.  A left ankle disability is not proximately due to or 
aggravated by the veteran's service-connected status post 
left first metatarsophalangeal fusion or residual surgical 
scars.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005); Allen v. Brown, 
7 Vet. App. 439 (1995).

4.  A left knee disability is not proximately due to or 
aggravated by the veteran's service-connected status post 
left first metatarsophalangeal fusion or residual surgical 
scars and was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

5.  The criteria for entitlement to an evaluation of 20 
percent for status post left first metatarsophalangeal fusion 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the October 2005 
Supplemental Statement of the Case contained the provisions 
of 38 C.F.R. § 3.159(b)(1) (2005) which included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims 
adjudicated on the merits herein, and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  Also 
affiliated with the claims folder are reports of VA and 
private post service treatment and examination.  
Additionally, documents associated with a disability 
determination by the Social Security Administration (SSA) are 
of record.  Moreover, the claims file contains the veteran's 
own statements in support of his claim, to include testimony 
provided at hearings conducted before a Veterans Law Judge in 
October 1999 and May 2004.  

At the time of the May 2004 hearing before the undersigned, 
the veteran indicated that he was receiving treatment at 
Midland Michigan Hospital.  It does not appear that any 
treatment reports from that facility are of record.  However, 
the veteran specified at his hearing that such treatment 
pertained to his low back disability, which is not on appeal 
at this time.  As such, the veteran is not prejudiced by the 
absence of such documents.  Also at his May 2004 hearing, the 
veteran identified Dr. D. as his family physician.  He 
supplied a business card, which revealed that physician's 
full name as C. C. D., M.D.  While no treatment reports from 
that doctor are of record, no additional development is 
required in this regard.  Indeed, the veteran testified that 
Dr. C. C. D. was providing medications for pain management of 
a low back condition.  Again, a low back disability is not 
the subject of the present appeal.  Moreover, the veteran 
stated that, with respect to his other conditions, Dr. C. C. 
D. referred him to other physicians, whose treatment records 
have been obtained.  For these reasons, it appears that 
efforts to acquire records from Dr. C. C. D. would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further regarding the duty to assist, it is noted that while 
VA orthopedic examinations dated in February 1998, June 2002, 
and March 2005 evaluated the veteran's feet, there was no 
comprehensive examination relative to the knees.  
In this vein, the law holds that VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

While the veteran has raised a claim of entitlement to 
service connection for a left  knee disability, the Board 
does not find that additional examination specifically 
relating to the knees is required here.  Indeed, the service 
medical records did not reveal any complaints or treatment 
for left knee problems, nor do the post-service records 
reveal any complaints until 1987, seven years following 
service.  Moreover, no competent evidence suggests that such 
complaints constituted a left knee disability attributable to 
active duty or to a service-connected disability.  For these 
reasons, a separate knee examination is not found to be 
necessary under 38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Preliminary matter-recitation of evidence

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Discussion

I.  New and material evidence- left ankle disability (based 
on direct incurrence).  

The veteran is claiming entitlement to service connection for 
a left ankle disability.  However, a review of the claims 
folder reveals that a claim for service connection for a left 
ankle disability on the basis of direct incurrence in service 
was previously denied by the RO in December 1994.  The 
veteran did not perfect an appeal and that determination 
became final.  See 38 U.S.C.A. § 7105.  

Given the finality of the December 1994 rating decision, in 
order to re-evaluate the service connection claim on the 
merits on the basis of direct incurrence in service, the 
veteran must first present new and material evidence to 
reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The provisions of 38 C.F.R. § 3.156 underwent revision and 
such changes apply prospectively to all claims made on or 
after August 29, 2001 effective August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  However, in the present case, the veteran's 
request to reopen his claim was received in October 1999, 
prior to such amendments.  As such, the old version of 
38 U.S.C.A. § 3.156 is for consideration here.

Under the old version of 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in active service or for aggravation of a preexisting injury 
suffered or disease contracted in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

In order to determine whether new and material evidence has 
been received to reopen the veteran's claim, it is first 
necessary to identify the evidence of record at the time of 
the last final rating decision in December 1994.  Here, such 
evidence included the veteran's service medical records, 
private treatment reports from Saline Community Hospital and 
a disability determination from the SSA dated in January 
1992.   

The service medical records reflect treatment for hallux 
valgus of the left foot.  Such records further reflect 
complaints of pain and swelling in the left foot, associated 
with a bunionectomy performed in 1979.  The service medical 
records do not indicate treatment for any injury of the left 
ankle.  A March 1979 clinical record indicates the veteran's 
complaints of left foot pain in the ball of the toe and in 
the ankle, and that such pain was due to swelling related to 
the veteran's left foot bunions.  

The post-service private treatment reports before the RO at 
the time of the December 1994 rating action continue to 
reflect left foot complaints and treatment referable to 
bunion surgery residuals.  Diagnoses of hallux valgus are 
again noted.  Moreover, a February 1994 record from Saline 
Community Hospital indicated x-rays showing an old healed 
fracture involving the distal shaft of the first metatarsal 
bone and a mild flattening of the medial aspect of the first 
metatarsal head.  However, such x-rays did not indicate any 
disability of the left ankle.  Treatment reports written by 
P. L. O., M.D., and dated in 1994, did note complaints of 
left ankle pain but contained no diagnosis.  The SSA 
determination made no mention of a left ankle disability, and 
instead addressed the veteran's low back problems.  

Thus, as set forth above, the evidence of record in December 
1994 did not demonstrate the incurrence of a left ankle 
disability in service, nor did such evidence establish a 
current chronic left ankle disability.  

The Board has reviewed the evidence added to the record 
subsequent to the last final rating decision in December 1994 
and finds that such evidence does not warrant a reopening of 
the veteran's claim pursuant to the provisions of 38 C.F.R. 
§ 3.156(a).  In this regard, it is observed that VA and 
private medical evidence added to the record since December 
1994 continues to reflect complaints and treatment related to 
a recurrent bunion of the left foot.  Also indicated in such 
records is treatment referable to the veteran's disability of 
the left first metatarsophalangeal joint.  Specifically 
regarding an ankle disability,  left ankle pain was diagnosed 
in a March 1995 treatment report from the Orthopedic Surgery 
Associates.  Subsequent records dated in April 1995, also 
from the Orthopedic Surgery Associates, reveal complaints of 
anterolateral ankle pain and snapping.  The diagnosis was 
anterolateral ankle pain, likely tendinous.  

The Board finds that, because the March 1995 and April 1995 
treatment reports from the Orthopedic Surgery Associates 
demonstrate a diagnosis pertinent to the ankles, and because 
such diagnosis had not been shown in the record as 
constituted in December 1994, such evidence is not cumulative 
and redundant but rather is new within the meaning of 
38 C.F.R. § 3.156(a).  However, despite being new, such 
evidence is not material, for the reasons set forth below.  



Despite the diagnosis indicated in the April 1995 private 
treatment records, the evidence added to the record 
subsequent to the last final December 1994 rating decision 
does not establish a current chronic left ankle disability.  
In so stating, the Board acknowledges treatment reports from 
the Orthopedic Surgery Associates, which document complaints 
of ankle pain throughout 1996.  However, one such report, 
dated in May 1996, speculated that the veteran's hardware 
from his metatarsophalangeal surgery was symptomatic, no 
definitive diagnosis of the left ankle has been demonstrated.  
A May 2004 treatment record from Dr. K. R. B. also noted 
complaints of ankle popping and discomfort.  However, no 
diagnosis pertinent to the left ankle was rendered.  
Moreover, VA examination in June 2002 showed a normal left 
ankle, verified by x-ray findings.  Subsequent VA examination 
in March 2005, as well as an August 2005 VA examination 
addendum, also indicate that there is no disability of the 
left ankle, as evidenced by normal x-rays and normal range of 
motion.  

The Board also acknowledges the veteran's description of his 
current left ankle symptomatology at his May 2004 hearing 
before the undersigned.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to a diagnosis or medical 
causation.  As such, his testimony does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In addition to not showing a current disability, the evidence 
submitted to the record since December 1994 also fails to 
contain any competent opinions of etiology causally relating 
the veteran's left ankle complaints to active service.  

Because the evidence added to the record subsequent to the 
December 1994 rating action neither demonstrates a current 
chronic disability nor competently relates the veteran's left 
ankle complaints to active duty, such submissions are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  As such, the materiality 
requirement of 38 C.F.R. § 3.156(a) has not been satisfied.  

In conclusion, while the evidence added to the record since 
the December 1994 rating action is found to be new, such 
evidence is not material under 38 C.F.R. § 3.156(a).  As 
such, the veteran's request to reopen a claim of entitlement 
to service connection for a left ankle disability on a direct 
incurrence basis must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Service connection- left ankle disability claimed as 
secondary to service-connected disabilities

The veteran is also contending entitlement to service 
connection for a left ankle disability as secondary to 
service-connected disability.  While the left ankle claim was 
previously denied on a direct incurrence basis in December 
1994, the veteran's contention of secondary service 
connection raised in 1999 constitutes a new claim and hence 
this issue may be addressed on the merits.  

Service connection shall be established for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the present case, the evidence of record fails to 
establish a current chronic left ankle disability.  In so 
finding, the Board recognizes that 1994 treatment reports 
written Dr. P. L. O. indicate ankle complaints.  
Additionally, a March 1995 treatment report from the 
Orthopedic Surgery Associates, indicates an assessment of 
left ankle pain.  The Board also acknowledges an April 1995 
record from the same facility, indicating complaints of 
anterolateral ankle pain and snapping, with a diagnosis of 
"anterolateral ankle pain, likely tendinous."  However, 
additional treatment records dated in 1996, while reflecting 
subjective complaints of ankle pain, do not reflect continued 
diagnoses of tendinous anterolateral ankle pain or any other 
definitive disability.  Similarly, treatment records dated in 
2004 from Dr. K. R. B. noted complaints of ankle popping and 
discomfort, but failed to contain any diagnosis of a left 
ankle disability.  Furthermore, VA examinations in June 2002 
and March 2005, as well as an August 2005 VA examination 
addendum, revealed a normal left ankle, verified by x-ray 
findings.  

Based on the foregoing, the Board concludes that the 
veteran's left ankle complaints are transient in nature, and 
that no current chronic left ankle disability exists.  
Accordingly, the veteran's claim must be denied.  See 
Brammer, 3 Vet. App. 223, 225 (1992).

The Board further notes that, even if the evidence of record 
could be favorably construed so as to establish a current 
left ankle disability, the veteran's claim of secondary 
service connection would nevertheless fail.  Indeed, the 
claims file does not contain any medical nexus evidence 
establishing a connection between the veteran's service-
connected status post left first metatarsophalangeal fusion, 
with associated surgical scars, and the veteran's current 
left ankle complaints.  To the contrary, the VA examiner 
reached the opposite conclusion in an August 2005 VA 
examination addendum.  As the examiner reviewed the veteran's 
claims folder in conjunction with that opinion, it is found 
to be highly probative.  Moreover, no competent evidence of 
record refutes the VA opinion.  

In further evaluating the veteran's secondary service 
connection claim, the Board calls attention to Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), which holds that 
additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is compensable under 38 C.F.R. § 3.310(a).  However, as 
explained above, there is no showing of a left ankle 
disability here.  Thus, the aggravation test of Allen is 
inapplicable here and secondary service connection is not 
possible.

In conclusion, the evidence of record fails to demonstrate a 
current left ankle disability.  However, even if such current 
disability could be established, the competent evidence does 
not show that it is proximately due to or the result of the 
veteran's service-connected status post left first 
metatarsophalangeal fusion or related surgical scars.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Service connection for a left knee disability, to 
include as secondary to service-connected disability.

The veteran is claiming entitlement to service connection for 
a left knee disability.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board has reviewed the evidence of record and finds that 
a current chronic left knee disability has not been 
demonstrated.  In so determining, the Board acknowledges a 
private chiropractic treatment report dated in 1987 which 
reflects pain in the anterior left knee cap.  Moreover, VA 
examination in February 1998 and June 2002 revealed 
complaints of left knee pain.  However, in both instances, 
the pain emanated from the veteran's left foot disability.  
In neither case was there a diagnosis of a distinct 
disability of the left knee.  In this vein, it is observed 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Furthermore, it is noted that the June 2002 VA examination 
report explicitly indicates that there was no evidence of any 
left knee disability.  More recent VA orthopedic examination 
in March 2005 again failed to reveal any evidence of a left 
knee disability.

The Board has also considered the veteran's claim of 
entitlement to service connection on a secondary basis.  
Again, a disability which is proximately due to or the result 
of a service-connected disability shall be service-connected.  
See 38 C.F.R. § 3.310(a).  Furthermore, the Board has 
considered Allen v. Brown, 7 Vet. App. 439, 448 (1995), which 
holds that additional disability resulting from the 
aggravation of a non service-connected condition by a 
service-connected condition may be service-connected under 38 
C.F.R. § 3.310(a).  However, as explained above, there is no 
showing of a left knee disability here.  Thus, the 
aggravation test of Allen is inapplicable here and secondary 
service connection is not possible.

Based on the foregoing, the Board concludes that a current 
left knee disability has not been shown.  Accordingly, the 
veteran's service connection claim must be denied.  See 
Brammer, 3 Vet. App. 223, 225 (1992).  Moreover, as a claim 
of secondary service connection is similarly predicated on 
the existence of a current disability, an award on this basis 
is also precluded.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

IV.  Increased rating- status post left first 
metatarsophalangeal fusion

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for status post left first 
metatarsophalangeal fusion, pursuant to Diagnostic Code 5280.  
That Code section affords a 10 percent rating for hallux 
valgus, unilateral, operated with resection of the metatarsal 
head or when severe, if equivalent to amputation of the great 
toe.  No higher evaluation is afforded under that Diagnostic 
Code.

Because a higher evaluation is not possible under Diagnostic 
Code 5280, alternate Diagnostic Codes must be considered.  In 
this regard, it is noted that Diagnostic Code 5283 provides a 
20 percent evaluation for moderately severe malunion or 
nonunion of the tarsal or metatarsal bones.  Diagnostic Code 
5284 provides a 20 percent rating for moderately severe foot 
injuries.  

The Board has reviewed the evidence of record and finds that 
the next-higher 20 percent evaluation is warranted for 
moderately severe foot injuries under Diagnostic Code 5284.  
In reaching this conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this regard, it is noted that a 
private progress record dated in March 1995 showed left foot 
pain while walking.  A May 1995 report from the Orthopedic 
Associates indicates that the veteran had fallen a few times.  
Subsequent records dated in 1995 and 1996 from the Orthopedic 
Surgery Associates reflect complaints of tender diffuse foot 
pain.  More specifically, an April 1996 report indicated 
tenderness in the area of the first metatarsal joint, where 
surgical screws were present.  A June 1996 report referenced 
pain under the first metatarsal head that had caused the 
veteran to fall.  A September 1996 report indicated 
complaints of metatarsalgia.  An October 1996 report 
indicated tenderness about the first metatarsal joint.  A 
November 1996 treatment report written by C. L. W., D.O. 
indicates tenderness to palpation over the left metatarsal 
phalangeal joint.  An aching sensation was reported by the 
veteran at that time.  He also described cramping type pain, 
occasionally associated with a shooting sensation.  
Mechanical left toe pain is noted again in a December 1996 
treatment report written by C. L. W., D.O.  

Private treatment records dated in 1997 and 1998 continue to 
reflect left foot complaints.  For example, a September 1997 
treatment report from the Orthopedic Surgery Associates 
contained an assessment of persistent pain after MP fusion.  
Another September 1997 report from the same facility noted 
objective tenderness of the metatarsophalangeal joint.  A 
December 1997 record from the Anesthesia Associates of Ann 
Arbor notes complaints of a burning pain over the first left 
metatarsophalangeal joint.  The veteran continued to 
experience pain with walking.   Moreover, 1998 treatment 
records, also from the Anesthesia Associates of Ann Arbor, 
indicate that the veteran was treated with bier blocks for 
pain located over the left metatarsophalangeal joint.  It is 
unclear to what extent such treatment was in response to pain 
manifested by the service-connected status post left first 
metatarsophalangeal fusion or was related to nonservice-
connected lumbar problems or to complex regional pain 
syndrome diagnosed at St. Joseph Mercy Hospital in 1998.  
However, in a situation such as this, where it is not 
possible to separate the effects of service-connected and 
non-service-connected disabilities, such signs and symptoms 
should be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet App. 181, 182 (1998).  

In view of the foregoing, the veteran's status post left 
first metatarsophalangeal fusion is found to be productive of 
consistent pain complaints, objectively verified in the 
record.  Moreover, VA examination in February 1998 indicated 
complaints of pain with plantar flexion at 30 degrees 
actively.  Objectively, the plantar aspect of the left foot 
was slightly tender in the region of the metatarsals.  The 
dorsum of the foot was also tender in the region overlying 
the first metatarsal.  There was no active or passive flexion 
or extension of the first metatarsal joint.  Passive 
maneuvers resulted in flexion to 20 degrees, at which point 
the veteran complained of extreme pain and was unable to 
tolerate any further evaluation.  He also reported pain in 
the left great toe with inversion and eversion of the left 
foot.  Additionally, the veteran reported that he was unable 
to squat, or stand on his toes or heels, as this put too much 
pressure on the left foot.  

On subsequent VA examination in June 2002, the veteran walked 
with a limp, tending to avoid putting pressure on his left 
foot.  The veteran reported that his left foot pain made it 
difficult for him to walk.  He used a cane at that time 
because his leg would give out.  Objectively, touching of the 
big left toe elicited complaints of severe pain.  There was 
no motion at the metatarsophalangeal joint of the big toe.  
Moreover, subsequent private treatment records written by K. 
R. B., M.D. in 2004 reflect complaints of aching, burning and 
throbbing of the metatarsophalangeal joint.  Objectively, 
marked discomfort was noted with any range of motion of the 
hallux metatarsophalangeal joint.  Additionally, an April 
2004 treatment record written by J. V. M., D.O., indicated 
tenderness to palpation over the metatarsophalangeal joint, 
as well as tenderness with stress to the joint in all 
motions.  

While the most recent examination in March 2005, and its 
August 2005 addendum indicate only minimal functional 
impairment of the left foot, based on the foregoing evidence, 
the Board finds that the criteria for a 20 percent evaluation 
under Diagnostic Code 5284 have nevertheless been satisfied.  
In reaching this conclusion, the evidence is at least in 
equipoise, and doubt has been resolved in the veteran's 
favor.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board adds that a rating in excess of 20 percent for the 
veteran's status post left first metatarsophalangeal fusion 
is not appropriate, even considering additional functional 
limitation due to factors such as pain and weakness.  Indeed, 
while the private treatment reports dated from 1995 through 
1998 reveal left first metatarsal pain complaints, and 
findings of tenderness, such records did not indicate 
limitation of functionality commensurate with the next-higher 
30 percent evaluation for severe foot disability under 
Diagnostic Code 5284.  Indeed, an April 1996 report from the 
Orthopedic Surgery Associates notes that foot position was 
satisfactory and that there was no real swelling of the foot.  
Furthermore, the February 1998 VA examination report 
indicated that there was no loss of coordination during range 
of motion testing.  Moreover, upon VA examination in June 
2002, the veteran's fusion of the metatarsophalangeal joint 
was noted to be stable.  Further, while the veteran ambulated 
with a cane upon VA examination 2002, earlier and subsequent 
examinations did not reveal the need for assistive devices.  
In fact, VA examination in March 2005 revealed full 
dorsiflexion and plantar flexion of the left foot, with 25/30 
degrees of inversion and 15/20 degrees of eversion.  There 
was no muscle atrophy of the foot.  Again, the veteran's 
functional impairment of the left foot was noted to be 
minimal at that time.  

Based on the above, a 20 percent rating, but no higher is 
warranted under Diagnostic Code 5284 for the veteran's 
service-connected status post left first metatarsophalangeal 
fusion.  There are no other relevant Diagnostic Codes under 
which a higher rating could be awarded.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board acknowledges the November 2000 Joint Remand's 
direction  to consider the possibility of separate ratings 
under Codes 5280 and 5003, as well as the possibility of a 
separate rating under Code 7804 for a tender and painful 
scar.  As noted in the introduction, the RO has now assigned 
a separate 10 percent rating for surgical scars under Code 
7804, effective from October 10, 1995.  That matter has 
therefore been considered and the veteran has expressed his 
satisfaction with that adjudication.  With regard to the 
possibility of separate ratings under Codes 5280 and 5003, 
the RO has explained that evaluation under Code 5280 in this 
matter is the result of the direction under Code 5281 that 
hallux rigidus be rated under Code 5280.  It would therefore 
seem that assignment of separate ratings under Codes 5003 and 
5281 would not be proper as both contemplate limitation of 
motion.  The Joint Remand also directed the Board to consider 
whether a rating under Code 5284 was warranted, and as 
explained above, the Board has determined that a 20 percent 
rating under that Code is warranted and that such rating 
contemplates the degree impairment due to moderate foot 
injury (other than the separate rating for scars).  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for a left ankle disability on the basis of direct 
incurrence is denied.

Service connection for a left ankle disability claimed as 
secondary to service-connected disability is denied.

Service connection for a left knee disability is denied.

A 20 percent rating for status post left first 
metatarsophalangeal fusion is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the claims folder and finds that, with 
respect to the issues of entitlement to service connection 
for reflex sympathetic dystrophy of the left lower extremity 
and for a psychiatric disability, on both direct and 
secondary bases, further development is required in order to 
satisfy VA's duty to assist under the VCAA.  Specifically, at 
his May 2004 hearing before the undersigned, the veteran 
stated that he had received treatment for depression from Dr. 
S.  The veteran submitted a business card indicating the full 
name, Z. S., M.D.  No treatment records from that physician 
are associated with the claims folder, nor is there any 
indication that VA had undertaken efforts to obtain such 
documents.  Because the veteran has supplied the contact 
information and because the treatment is clearly pertinent to 
the veteran's psychiatric claim, an attempt should be made to 
acquire these records.  

Additionally, while the veteran stated that he was being seen 
by Dr. Z. S. for depression, it is evident such records also 
concern the veteran's reflex sympathetic dystrophy claim.  
Indeed, the business card provided shows that Z. S., M.D. is 
a neurologist and a May 2004 treatment record from Dr. K. R. 
B. directly solicits Dr. Z. S.'s opinion as to the veteran's 
reflex sympathetic dystrophy of the left foot.  As such, it 
is clear that Dr. Z. S.'s records would be relevant as to the 
reflex sympathetic dystrophy claim as well.

Accordingly, the case is REMANDED for the following action:

1. Using the contact information 
indicated on the business card provided 
by the veteran, contact Z. S., M.D., 
request all treatment records of the 
veteran.  If no records can be located, 
the claims file must clearly indicate a 
negative search result and the veteran 
must also be notified of such in writing. 

2.  If any additional evidence is 
received, either as a result of the above 
action, or otherwise, then readjudicate 
the issues on appeal of service 
connection for reflex sympathetic 
dystrophy of the left lower extremity, to 
include as secondary to service-connected 
disability, and service connection for a 
psychiatric disability, to include as 
secondary to service-connected 
disability, and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_____________________________            
__________________________
F. JUDGE FLOWERS                                         ALAN 
S. PEEVY
                   Veterans Law Judge                                    
Veterans Law Judge
              Board of Veterans' Appeals                          
Board of Veterans' Appeals



_____________________________________
U. R. POWELL
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


